Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
This action is in response to the communication filed on 04/29/2021.
Claims 22-23 and 26-43 are under examination.
The Information Disclosure Statements filed on 04/26/2021 and 05/12/2021 have been entered and considered.


Claim Objections
Claims 29-32 are objected to because of the following informalities:  Claims 29-32 recite “The computerized network apparatus of Claim 26”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-23 and 26-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,906,838 B2 and claims 1-20 of U.S. Patent No. 10,917,694 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: A computerized method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network, the computerized method comprising: based at least on data relating to a first request originating from a computerized client device for digitally rendered content, receiving second data from a computerized entity of the second network, the second data (i) indicating that the computerized client device is authorized to access, via the first network, the digitally rendered content, and (ii) comprising a unique identifier generated for the computerized client device by the computerized entity of the second network; and storing the unique identifier in a computerized storage apparatus of the first network.


Drawings
The drawings are objected to because the drawings filed on 02/08/2021 are blurry images.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "the enforcement of the one or more user or access restrictions" in lines 1-2 of claim 42.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-23, 28-29, 33-35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (US 2006/0161635 A1) and Ache et al. (US 2006/0272031 A1).
Regarding claim 22, Lamkin et al. discloses A computerized method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network [par. 0005, “managing content on at least a local network… These methods receive a request to deliver premium content over a distributed network”, par. 0047, home network, par. 0051, distributed network 142, such as the Internet], the computerized method comprising: based at least on data relating to a first request originating from a computerized client device for digitally rendered content [par. 0083 “Upon receiving a request for the content, the server 122 can… requested format”, par. 0184, “This can include associating the requester with the authorization, the device transmitting the request can supply a device ID”], receiving second data from a computerized entity of the second network, the second data (i) indicating that the computerized client device is authorized to access, via the first network, the digitally rendered content, and (ii) comprising a unique identifier generated for the computerized client device by the computerized entity of the second network [par. 0175, “the authorization can be given to a user, and the user can enter the authorization into the temporarily remote device or directly into the local network 121. For example, a user could be told, given or allowed to read a code or password. Additionally or alternatively, a user could supply an identification (ID) such as a set-top-box ID, TiVo ID, or other such ID and then allowed to select content. The content can then be pushed to the user's local network”, par. 0176, “a user provides the retailer or the like with a "Home ID", and then the retailer can push the content to the user's home utilizing the ID so that by the time the user returns home the content (e.g., movie) is there and ready for access (e.g., expanding the dinner and a movie concept such that a restaurant can present an offer "if you buy dinner here, you get a free movie", where the content may be directly delivered to the user's home when appropriate ID and/or access is authorized)”, par. 0178, “the user can select a specific content to receive, and the retailer can give the user the authorization or cause the authorization to be delivered to the user's temporarily remote device or the local network 121 that is specific for the selected content allowing the user to retrieve the selected content using the authorization”, par. 0184, “the device transmitting the request can supply a device ID, the vendor can supply a user ID (e.g., with a credit card, a set-top-box number, or other ID), and other such identification”];
Lamkin et al. does not explicitly disclose storing the unique identifier in a computerized storage apparatus of the first network..
However, Ache et al. teaches storing the unique identifier in a computerized storage apparatus of the first network [par. 0010, “Once the user requests access to the electronic content either the unique ID is passed to the licensing server with the request or the licensing server queries user device for its unique ID. The unique ID is compared to the unique IDs of the authorized user devices to determine if the requesting user device is an authorized user device. If the user device is authorized, the user is allowed access to the content”, par. 0012, “only the authorized user devices are stored in the authorization database”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Ache et al. into the teaching of Lamkin et al. with the motivation to determine if the requesting user device is an authorized user device as taught by Ache et al. [Ache et al.: par. 0010].
Regarding claim 23, the rejection of claim 22 is incorporated.
Lamkin et al. discloses t the unique identifier in the computerized storage apparatus of the first network enables the computerized client device to access, via the first network only, the digitally rendered content requested based on data relating to a subsequent request made after the first request [par. 0045, "the authentication credential is later associated with a session for the user that will subsequently allow the user to access protected resources within the domain for which the user is authorized", par. 0046, “The proxy server extracts the authentication credential or the authenticated identity from the special HTTP headers (step 224), which is used to build a user/client session for the authenticated user/client (step 226); if only an authenticated identity is present in the response message, then the proxy server generates a formal authentication credential, possibly with the solicitation of assistance from another authentication server or some other service provider. Hence, from this point in time until the user/client is logged out or the user/client session is otherwise terminated, when the proxy server receives a request from the user/client, the proxy server will recognize that an authentication credential was previously associated with the user/client session, thereby determining that the user/client does not need to subjected to another authentication operation during the user/client session”].
Ache et al. teaches storing the unique identifier in a computerized storage apparatus of the first network [par. 0010, “Once the user requests access to the electronic content either the unique ID is passed to the licensing server with the request or the licensing server queries user device for its unique ID. The unique ID is compared to the unique IDs of the authorized user devices to determine if the requesting user device is an authorized user device. If the user device is authorized, the user is allowed access to the content”, par. 0012, “only the authorized user devices are stored in the authorization database”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Ache et al. into the teaching of Lamkin et al. with the motivation to determine if the requesting user device is an authorized user device as taught by Ache et al. [Ache et al.: par. 0010].
  Regarding claim 28, it recites limitations similar to claim 22. The reason for the rejection of claim 22 is incorporated herein.
Regarding claim 29, the rejection of claim 23 is incorporated.
Lamkin et al. discloses the unique identifier enables the computerized client device to access, via the first network, the digitally rendered content requested after the first request without having to redirect subsequent requests to the computerized entity of the second network for authentication [par. 0045, "the authentication credential is later associated with a session for the user that will subsequently allow the user to access protected resources within the domain for which the user is authorized", par. 0046, “The proxy server extracts the authentication credential or the authenticated identity from the special HTTP headers (step 224), which is used to build a user/client session for the authenticated user/client (step 226); if only an authenticated identity is present in the response message, then the proxy server generates a formal authentication credential, possibly with the solicitation of assistance from another authentication server or some other service provider. Hence, from this point in time until the user/client is logged out or the user/client session is otherwise terminated, when the proxy server receives a request from the user/client, the proxy server will recognize that an authentication credential was previously associated with the user/client session, thereby determining that the user/client does not need to subjected to another authentication operation during the user/client session”].
Ache et al. teaches storing the unique identifier in a computerized storage apparatus of the first network [par. 0010, “Once the user requests access to the electronic content either the unique ID is passed to the licensing server with the request or the licensing server queries user device for its unique ID. The unique ID is compared to the unique IDs of the authorized user devices to determine if the requesting user device is an authorized user device. If the user device is authorized, the user is allowed access to the content”, par. 0012, “only the authorized user devices are stored in the authorization database”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Ache et al. into the teaching of Lamkin et al. with the motivation to determine if the requesting user device is an authorized user device as taught by Ache et al. [Ache et al.: par. 0010].
Regarding claim 33, Lamkin et al. discloses Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a digital processing apparatus, cause a computerized apparatus of a first network to [par. 0005, “managing content on at least a local network… These methods receive a request to deliver premium content over a distributed network”, par. 0047, home network, par. 0051, distributed network 142, such as the Internet], receive data representative of a request for digitally rendered content from a computerized client device [par. 0083 “Upon receiving a request for the content, the server 122 can… requested format”, par. 0184, “This can include associating the requester with the authorization, the device transmitting the request can supply a device ID”], identify a unique identifier associated with the computerized client device, the unique identifier being previously provided to the computerized apparatus of the first network by a computerized entity of a second network; and cause delivery of the digitally rendered content to the computerized client device based at least in part on the identification of the unique identifier [par. 0175, “the authorization can be given to a user, and the user can enter the authorization into the temporarily remote device or directly into the local network 121. For example, a user could be told, given or allowed to read a code or password. Additionally or alternatively, a user could supply an identification (ID) such as a set-top-box ID, TiVo ID, or other such ID and then allowed to select content. The content can then be pushed to the user's local network”, par. 0176, “a user provides the retailer or the like with a "Home ID", and then the retailer can push the content to the user's home utilizing the ID so that by the time the user returns home the content (e.g., movie) is there and ready for access (e.g., expanding the dinner and a movie concept such that a restaurant can present an offer "if you buy dinner here, you get a free movie", where the content may be directly delivered to the user's home when appropriate ID and/or access is authorized)”, par. 0178, “the user can select a specific content to receive, and the retailer can give the user the authorization or cause the authorization to be delivered to the user's temporarily remote device or the local network 121 that is specific for the selected content allowing the user to retrieve the selected content using the authorization”, par. 0184, “the device transmitting the request can supply a device ID, the vendor can supply a user ID (e.g., with a credit card, a set-top-box number, or other ID), and other such identification”];
Lamkin et al. does not explicitly disclose query a data structure maintained at a computerized storage apparatus of the first network to identify a unique identifier associated with the computerized client device.
However, Ache et al. teaches query a data structure maintained at a computerized storage apparatus of the first network to identify a unique identifier associated with the computerized client device [par. 0009, “user devices connected to the provider's system are queried for its unique ID and added to the authorization database”, par. 0010, “Once the user requests access to the electronic content either the unique ID is passed to the licensing server with the request or the licensing server queries user device for its unique ID. The unique ID is compared to the unique IDs of the authorized user devices to determine if the requesting user device is an authorized user device. If the user device is authorized, the user is allowed access to the content”, par. 0012, “only the authorized user devices are stored in the authorization database”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Ache et al. into the teaching of Lamkin et al. with the motivation to determine if the requesting user device is an authorized user device as taught by Ache et al. [Ache et al.: par. 0010].
Regarding claim 34, the rejection of claim 33 is incorporated.
Lamkin et al. further discloses the delivery of the digitally rendered content comprises delivery of digital content in a source-agnostic fashion via use of network infrastructure of the second network and protection by the computerized entity of the second network, the computerized apparatus of the first network comprising a source of the digital content [par. 0175, “the authorization can be given to a user, and the user can enter the authorization into the temporarily remote device or directly into the local network 121. For example, a user could be told, given or allowed to read a code or password. Additionally or alternatively, a user could supply an identification (ID) such as a set-top-box ID, TiVo ID, or other such ID and then allowed to select content. The content can then be pushed to the user's local network”, par. 0176, “a user provides the retailer or the like with a "Home ID", and then the retailer can push the content to the user's home utilizing the ID so that by the time the user returns home the content (e.g., movie) is there and ready for access (e.g., expanding the dinner and a movie concept such that a restaurant can present an offer "if you buy dinner here, you get a free movie", where the content may be directly delivered to the user's home when appropriate ID and/or access is authorized)”, par. 0178, “the user can select a specific content to receive, and the retailer can give the user the authorization or cause the authorization to be delivered to the user's temporarily remote device or the local network 121 that is specific for the selected content allowing the user to retrieve the selected content using the authorization”, par. 0184, “the device transmitting the request can supply a device ID, the vendor can supply a user ID (e.g., with a credit card, a set-top-box number, or other ID), and other such identification”].
Regarding claim 35, the rejection of claim 33 is incorporated.
Lamkin et al. further discloses the unique identifier being previously provided to the computerized apparatus of the first network by the computerized entity of the second network is based at least on one or more valid user credentials input by a user of the computerized client device [par. 0175, “the authorization can be given to a user, and the user can enter the authorization into the temporarily remote device or directly into the local network 121. For example, a user could be told, given or allowed to read a code or password. Additionally or alternatively, a user could supply an identification (ID) such as a set-top-box ID, TiVo ID, or other such ID and then allowed to select content. The content can then be pushed to the user's local network”, par. 0176, “a user provides the retailer or the like with a "Home ID", and then the retailer can push the content to the user's home utilizing the ID so that by the time the user returns home the content (e.g., movie) is there and ready for access (e.g., expanding the dinner and a movie concept such that a restaurant can present an offer "if you buy dinner here, you get a free movie", where the content may be directly delivered to the user's home when appropriate ID and/or access is authorized)”, par. 0178, “the user can select a specific content to receive, and the retailer can give the user the authorization or cause the authorization to be delivered to the user's temporarily remote device or the local network 121 that is specific for the selected content allowing the user to retrieve the selected content using the authorization”, par. 0184, “the device transmitting the request can supply a device ID, the vendor can supply a user ID (e.g., with a credit card, a set-top-box number, or other ID), and other such identification”].
Regarding claim 40, the rejection of claim 33 is incorporated.
Lamkin et al. further discloses receive data relating to one or more user actions with respect to digital content previously delivered to the computerized client device; and wherein the delivery of the digitally rendered content comprises delivery of digitally rendered content recommended to the computerized client device based at least in part on an algorithmic analysis of the data relating to the one or more user actions [par. 0125, The predictive distribution can be advantageous for many types of content, including personal content, such as content captured and/or created by the users (e.g., photographs, video and other such personal content). Typically, personally created content has little if any organization and categorization because it has been created by the user and does not fit the standards used in premium or purchased content (e.g., users typically do not categorize their home movies by genre). The predictive distribution provided through some embodiments, however, can identify content and organize content based on predefined parameters, default parameters, source, previous user actions, par. 0145, algorithm].

Claims 26, 32, 36 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (US 2006/0161635 A1) and Ache et al. (US 2006/0272031 A1)  as applied to claims 22-23, 28-29, 33-35 and 40 above, and further in view of Lao (US 2008/0021836 A1).
Regarding claim 26, the rejection of claim 22 is incorporated.
Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose receiving of the second data from the computerized entity of the second network comprises receiving the unique identifier associated with encryption data pre-positioned at least one entity of the first network; and the computerized method further comprises utilizing the pre-positioned encryption data for encryption based on one or more subsequent requests originating from the computerized client device for the digitally rendered content or different content, the encryption being specific to at least one of the computerized client device or user associated therewith, the pre-positioned encryption data enabling the computerized entity of the second network to maintain integrity of one or more content delivery services outside of the second network and within the first network.
However Lao teaches receiving of the second data from the computerized entity of the second network comprises receiving the unique identifier associated with encryption data pre-positioned at least one entity of the first network; and the computerized method further comprises utilizing the pre-positioned encryption data for encryption based on one or more subsequent requests originating from the computerized client device for the digitally rendered content or different content, the encryption being specific to at least one of the computerized client device or user associated therewith, the pre-positioned encryption data enabling the computerized entity of the second network to maintain integrity of one or more content delivery services outside of the second network and within the first network [par. 0013, “storing the public key associated with the at least one user in a subscription list, receiving a request from the at least one user to access the at least one item, verifying that the at least one user requesting access to the at least one item is listed in the subscription list, and issuing a license that grants usage rights to the at least one user to use the at least one item”, par. 0037, “DRM system 100 of the present embodiment is provided with a subscription managing device such as subscription list manager 120 that is adapted to recognize the identity of each end user 114 by maintaining a subscription list of public keys associated to each of subscribing end user 114. Subscription list manager 120 of the illustrated embodiment is also provided with database 122 for storing such identity information and public key information associated with end users 114. By having a subscription list and comparing the utilized public key with the public keys in the subscription list, DRM system 100 knows the identity of the subscribing end users 114 seeking to access and use specific protected content. When distribution point 128 requests a license on behalf of a particular end user who is a subscriber, the public key associated with the particular end user is extracted from the stored list in database 122 by subscription list manager 120 and the public key is used by license server 110 to issue the requisite license”, par. 0048].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lao into the teaching of Lamkin et al. and Ache et al. with the motivation to provide subscribing end users access to a plurality of items of protected content without requiring further activations by activation server and the corresponding delay and overhead as taught by Lao [Lao: par. 0036].
Regarding claim 32, the rejection of claim 28 is incorporated.
Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose associate cryptographic data to the unique identifier for use in one or more subsequent requests for either the digitally rendered content or other content from a user of the computerized client device, the cryptographic data pre-positioned by the computerized entity of the second network at the computerized network apparatus in order for the computerized entity of the second network to maintain integrity of the digitally rendered content or other content outside of the first network and within the second network.
However Lao teaches associate cryptographic data to the unique identifier for use in one or more subsequent requests for either the digitally rendered content or other content from a user of the computerized client device, the cryptographic data pre-positioned by the computerized entity of the second network at the computerized network apparatus in order for the computerized entity of the second network to maintain integrity of the digitally rendered content or other content outside of the first network and within the second network [par. 0013, “storing the public key associated with the at least one user in a subscription list, receiving a request from the at least one user to access the at least one item, verifying that the at least one user requesting access to the at least one item is listed in the subscription list, and issuing a license that grants usage rights to the at least one user to use the at least one item”, par. 0037, “DRM system 100 of the present embodiment is provided with a subscription managing device such as subscription list manager 120 that is adapted to recognize the identity of each end user 114 by maintaining a subscription list of public keys associated to each of subscribing end user 114. Subscription list manager 120 of the illustrated embodiment is also provided with database 122 for storing such identity information and public key information associated with end users 114. By having a subscription list and comparing the utilized public key with the public keys in the subscription list, DRM system 100 knows the identity of the subscribing end users 114 seeking to access and use specific protected content. When distribution point 128 requests a license on behalf of a particular end user who is a subscriber, the public key associated with the particular end user is extracted from the stored list in database 122 by subscription list manager 120 and the public key is used by license server 110 to issue the requisite license”, par. 0048].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lao into the teaching of Lamkin et al. and Ache et al. with the motivation to provide subscribing end users access to a plurality of items of protected content without requiring further activations by activation server and the corresponding delay and overhead as taught by Lao [Lao: par. 0036].
Regarding claim 36, the rejection of claim 33 is incorporated.
Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose the delivery of the digitally rendered content is further based on content protection data pre-positioned at the first network by the computerized entity of the second network to maintain integrity of the protected digitally rendered content outside of the second network and within the first network.
However Lao teaches the delivery of the digitally rendered content is further based on content protection data pre-positioned at the first network by the computerized entity of the second network to maintain integrity of the protected digitally rendered content outside of the second network and within the first network [par. 0013, “storing the public key associated with the at least one user in a subscription list, receiving a request from the at least one user to access the at least one item, verifying that the at least one user requesting access to the at least one item is listed in the subscription list, and issuing a license that grants usage rights to the at least one user to use the at least one item”, par. 0037, “DRM system 100 of the present embodiment is provided with a subscription managing device such as subscription list manager 120 that is adapted to recognize the identity of each end user 114 by maintaining a subscription list of public keys associated to each of subscribing end user 114. Subscription list manager 120 of the illustrated embodiment is also provided with database 122 for storing such identity information and public key information associated with end users 114. By having a subscription list and comparing the utilized public key with the public keys in the subscription list, DRM system 100 knows the identity of the subscribing end users 114 seeking to access and use specific protected content. When distribution point 128 requests a license on behalf of a particular end user who is a subscriber, the public key associated with the particular end user is extracted from the stored list in database 122 by subscription list manager 120 and the public key is used by license server 110 to issue the requisite license”, par. 0048].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lao into the teaching of Lamkin et al. and Ache et al. with the motivation to provide subscribing end users access to a plurality of items of protected content without requiring further activations by activation server and the corresponding delay and overhead as taught by Lao [Lao: par. 0036].
Regarding claim 41, the rejection of claim 33 is incorporated.
Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose query the data structure maintained at the computerized storage apparatus of the first network to identify one or more use or access restrictions; and -6-Application No.17/170,514 Filed:February 8, 2021 wherein the delivery of the digitally rendered content to the computerized client device comprises enforcement of the one or more use or access restrictions.
However Lao teaches query the data structure maintained at the computerized storage apparatus of the first network to identify one or more use or access restrictions; and -6-Application No.17/170,514 Filed:February 8, 2021 wherein the delivery of the digitally rendered content to the computerized client device comprises enforcement of the one or more use or access restrictions [par. 0037, “DRM system 100 of the present embodiment is provided with a subscription managing device such as subscription list manager 120 that is adapted to recognize the identity of each end user 114 by maintaining a subscription list of public keys associated to each of subscribing end user 114. Subscription list manager 120 of the illustrated embodiment is also provided with database 122 for storing such identity information and public key information associated with end users 114. By having a subscription list and comparing the utilized public key with the public keys in the subscription list, DRM system 100 knows the identity of the subscribing end users 114 seeking to access and use specific protected content. When distribution point 128 requests a license on behalf of a particular end user who is a subscriber, the public key associated with the particular end user is extracted from the stored list in database 122 by subscription list manager 120 and the public key is used by license server 110 to issue the requisite license”, par. 0048, “Examples of specific types of subscriptions may be provided for use with the preferred embodiment are "subscribe-and-rent" subscriptions, and "subscribe-and-acquire" subscriptions. In subscribe-and-rent subscriptions, an end user is only allowed to access protected content while being an active subscriber, or based on some other condition, for example, a time period, a number of views, or until the next version of the content is made available”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lao into the teaching of Lamkin et al. and Ache et al. with the motivation to provide subscribing end users access to a plurality of items of protected content without requiring further activations by activation server and the corresponding delay and overhead as taught by Lao [Lao: par. 0036].
Regarding claim 42, the rejection of claim 33 is incorporated.
Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose the enforcement of the one or more use or access restrictions comprises restriction on one or more trick mode or start over functions.
However Lao teaches the enforcement of the one or more use or access restrictions comprises restriction on one or more trick mode or start over functions [par. 0048, “Examples of specific types of subscriptions may be provided for use with the preferred embodiment are "subscribe-and-rent" subscriptions, and "subscribe-and-acquire" subscriptions. In subscribe-and-rent subscriptions, an end user is only allowed to access protected content while being an active subscriber, or based on some other condition, for example, a time period, a number of views, or until the next version of the content is made available. One example of a subscribe-and-rent subscription type is for online use of streaming media. Typically, protected content would be used on-line and once the subscription expires or a period of time lapses, the protected content, including previously accessible content, as well as unaccessed content is no longer made available to the end user”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lao into the teaching of Lamkin et al. and Ache et al. with the motivation to provide subscribing end users access to a plurality of items of protected content without requiring further activations by activation server and the corresponding delay and overhead as taught by Lao [Lao: par. 0036].

Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (US 2006/0161635 A1) and Ache et al. (US 2006/0272031 A1) as applied to claims 22-23, 28-29, 33-35 and 40 above, and further in view of Hinton et al. (US 2006/0021019 A1).
Regarding claim 27, the rejection of claim 22 is incorporated.
Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose receiving, from the computerized client device, third data representative of a second request to de-federate an account associated therewith; based on the second request, transmitting at least a portion of the data indicating the second request to the computerized entity of the second network; based at least on the transmitted at least portion of the data indicating the request, receiving data representative of a verification code from the computerized entity of the second network, the verification code verifying the de-federation of the account with respect to the computerized entity of the second network; and based on the verification code, causing removal of the unique identifier from the computerized storage apparatus of the first network.
However Hinton et al. teaches receiving, from the computerized client device, third data representative of a second request to de-federate an account associated therewith; based on the second request, transmitting at least a portion of the data indicating the second request to the computerized entity of the second network; based at least on the transmitted at least portion of the data indicating the request, receiving data representative of a verification code from the computerized entity of the second network, the verification code verifying the de-federation of the account with respect to the computerized entity of the second network; and based on the verification code, causing removal of the unique identifier from the computerized storage apparatus of the first network [par. 0046, “The user then provides the requested or required information (step 157), such as a username or other type of user identifier along with an associated password or other form of secret information. Alternatively, authentication could be based on an identity asserted in a certificate that is used for mutually authenticated SSL”, par. 0047, “Assuming the authentication is successful, an active session is established for the authenticated user or client. The server creates a session identifier for the client, and any subsequent request messages from the client within the session would be accompanied by the session identifier”, par. 0168, “the federated computing environment may trigger the deletion of an account at a service provider partner such that the deletion operation deletes all information about the user at that partner. In addition, the federated computing environment may trigger the unlinking of accounts at a federation partner such that the user's common unique user identifier is deleted but the user's accounts/records are not, thereby resulting in the user having two distinct accounts, one at each partner”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Hinton et al. into the teaching of Lamkin et al. and Ache et al. with the motivation such that the user's common unique user identifier is deleted but the user's accounts/records are not, thereby resulting in the user having two distinct accounts, one at each partner as taught by Hinton et al. [Hinton et al.: par. 0168].
Regarding claim 30, the rejection of claim 28 is incorporated.
Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose receive, from the computerized entity of the second network, data representative of a request to remove the unique identifier from the computerized storage apparatus of the first network; and based at least on the data representative of a request to remove, cause removal of the unique identifier from the computerized storage apparatus of the first network.
However Hinton et al. teaches receive, from the computerized entity of the second network, data representative of a request to remove the unique identifier from the computerized storage apparatus of the first network; and based at least on the data representative of a request to remove, cause removal of the unique identifier from the computerized storage apparatus of the first network [par. 0046, “The user then provides the requested or required information (step 157), such as a username or other type of user identifier along with an associated password or other form of secret information. Alternatively, authentication could be based on an identity asserted in a certificate that is used for mutually authenticated SSL”, par. 0047, “Assuming the authentication is successful, an active session is established for the authenticated user or client. The server creates a session identifier for the client, and any subsequent request messages from the client within the session would be accompanied by the session identifier”, par. 0168, “the federated computing environment may trigger the deletion of an account at a service provider partner such that the deletion operation deletes all information about the user at that partner. In addition, the federated computing environment may trigger the unlinking of accounts at a federation partner such that the user's common unique user identifier is deleted but the user's accounts/records are not, thereby resulting in the user having two distinct accounts, one at each partner”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Hinton et al. into the teaching of Lamkin et al. and Ache et al. with the motivation such that the user's common unique user identifier is deleted but the user's accounts/records are not, thereby resulting in the user having two distinct accounts, one at each partner as taught by Hinton et al. [Hinton et al.: par. 0168].

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (US 2006/0161635 A1) and Ache et al. (US 2006/0272031 A1) as applied to claims 22-23, 28-29, 33-35 and 40 above, and further in view of Banga et al. (US 2009/0168995 A1).
Regarding claim 31, the rejection of claim 28 is incorporated.
Lamkin et al. discloses the first network comprises a third party service provider in communication with the computerized client device via an Internet; and the second network comprises a managed content delivery network [fig. 1, par. 0051, “the system 120 further couples with a remote network 140 that includes a distributed network 142, such as the Internet, a PSTN, and other such networks or combinations of networks allowing access to additional content and/or to allow content to be remotely retrieved, stored and/or distributed”].
They do not explicitly disclose the unique identifier comprises a user-specific global unique identifier (GUID).
However Banga et al. teaches the unique identifier comprises a user-specific global unique identifier (GUID) [par. 0008, “there is a need for systems and methods that adequately enable features consistent with generation, insertion and/or utilization of global user identifiers (GUIDs)”, par. 0055].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Banga et al. into the teaching of Lamkin et al. and Ache et al. with the motivation to generate anonymous GUIDs and/or perform related processing using globally persistent identifiers in a manner consistent with maintaining genuine user privacy as taught by Banga et al. [Banga et al.: par. 0008].

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (US 2006/0161635 A1) and Ache et al. (US 2006/0272031 A1) as applied to claims 22-23, 28-29, 33-35 and 40 above, and further in view of Brooks et al. (US 2009/0031384 A1).
Regarding claim 37, the rejection of claim 33 is incorporated.
Lamkin et al. discloses Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose receive and store data relating to one or more configuration parameters associated with the computerized client device; and -5-Application No.17/170,514 Filed:February 8, 2021 pre-configure, based at least on the one or more configuration parameters, the digitally rendered content according to one or more capabilities of the computerized client device.
However Brooks et al. teaches receive and store data relating to one or more configuration parameters associated with the computerized client device; and -5-Application No.17/170,514 Filed:February 8, 2021pre-configure, based at least on the one or more configuration parameters, the digitally rendered content according to one or more capabilities of the computerized client device [par. 0136, “a given program may be available in both a standard definition (SD) format and high definition (HD) format. Furthermore, different versions, such as MPEG2 and MPEG4 audio video control of SD and/or HD formats of programs may be available. If it is known that a group of user CPE in the service area are HD-capable, then the service may force the CPE of those users to tune to any available HD versions of programs to reduce the instances of duplicate programming, by satisfying SD programming requests using HD programming”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brooks et al. into the teaching of Lamkin et al., and Ache et al. with the motivation allows the network operator an added degree of control and flexibility in managing network bandwidth, since such requests can be serviced opportunistically as taught by Brooks et al. [Brooks et al.: par. 0228].

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (US 2006/0161635 A1), Ache et al. (US 2006/0272031 A1) and Brooks et al. (US 2009/0031384 A1) as applied to claim 37 above, and further in view of Lao (US 2008/0021836 A1).
Regarding claim 38, the rejection of claim 37 is incorporated.
Lamkin et al. discloses Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
Brooks further teaches the subscription level configured to enable the computerized entity of the network to determine at least one of an encoding or a bitrate for the digitally rendered content during pre-configuration [par. 0025, “one rule might impose a requirement that all "premium" subscribers have their HD program requests serviced before lower-tier subscribers; i.e., selectively skewing bandwidth allocation toward the premium subscribers so long as it would not prevent lower tier subscribers from receiving at least say SD -level service, or service at a prescribed minimum bitrate”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Brooks et al. into the teaching of Lamkin et al., and Ache et al. with the motivation allows the network operator an added degree of control and flexibility in managing network bandwidth, since such requests can be serviced opportunistically as taught by Brooks et al. [Brooks et al.: par. 0228].
They do not disclose the one or more capabilities are determined based on use of data relating to a subscription level, the data relating to the subscription level.
However Lao in the field directed to a system and method that facilitates subscription to plural protected items, such as digital content teaches the one or more capabilities are determined based on use of data relating to a subscription level [par. 0013, “storing the public key associated with the at least one user in a subscription list, receiving a request from the at least one user to access the at least one item, verifying that the at least one user requesting access to the at least one item is listed in the subscription list, and issuing a license that grants usage rights to the at least one user to use the at least one item”, par. 0037, “DRM system 100 of the present embodiment is provided with a subscription managing device such as subscription list manager 120 that is adapted to recognize the identity of each end user 114 by maintaining a subscription list of public keys associated to each of subscribing end user 114. Subscription list manager 120 of the illustrated embodiment is also provided with database 122 for storing such identity information and public key information associated with end users 114. By having a subscription list and comparing the utilized public key with the public keys in the subscription list, DRM system 100 knows the identity of the subscribing end users 114 seeking to access and use specific protected content. When distribution point 128 requests a license on behalf of a particular end user who is a subscriber, the public key associated with the particular end user is extracted from the stored list in database 122 by subscription list manager 120 and the public key is used by license server 110 to issue the requisite license”, par. 0048].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Lao into the teaching of Lamkin et al., Ache et al. and Brooks et al. with the motivation to provide subscribing end users access to a plurality of items of protected content without requiring further activations by activation server and the corresponding delay and overhead as taught by Lao [Lao: par. 0036].

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (US 2006/0161635 A1) and Ache et al. (US 2006/0272031 A1) as applied to claims 22-23, 28-29, 33-35 and 40 above, and further in view of Alexander et al. (US 2009/0177794 A1).
Regarding claim 39, the rejection of claim 33 is incorporated.
Lamkin et al. discloses Lamkin et al. and Ache et al. discloses the method for providing access to digitally rendered content via a first network to a computerized client device associated with a second network.
They do not explicitly disclose receive and store data relating to a prescribed quality of service (QoS) level; and wherein: the delivery of the digitally rendered content comprising delivery of the digitally rendered content in accordance with the QoS level; the first network comprises an unmanaged packet network; and the second network comprises a managed content distribution network specifying the QoS level.
However Alexander et al. teaches receive and store data relating to a prescribed quality of service (QoS) level; and wherein: the delivery of the digitally rendered content comprising delivery of the digitally rendered content in accordance with the QoS level; the first network comprises an unmanaged packet network; and the second network comprises a managed content distribution network specifying the QoS level [abs, “The method includes receiving preferences from a sending client and a receiving client and receiving content of a first media type over a network. The method further includes sending the content or a reference to the content to the receiving client in a preferred media type and to a preferred device in accordance with at least one preference of the receiving client”, par. 0021, The preferences can include Quality of Service Attributes (QSA) associated with the delivery of content].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Alexander et al. into the teaching of Lamkin et al., and Ache et al. with the motivation by defining the preferences to efficiently enable the distribution of content as taught by Alexander et al. [Alexander et al.: par. 0021].

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamkin et al. (US 2006/0161635 A1) and Ache et al. (US 2006/0272031 A1) as applied to claims 22-23, 28-29, 33-35 and 40 above, and further in view of Moran et al. (2006/0021004 A1).
Regarding claim 43, the rejection of claim 33 is incorporated.
Lamkin et al. further discloses the receipt of the data representative of the request for the digitally rendered content from the computerized client device comprises receipt of the data representative of the request via a web computer application program that is not maintained by the computerized entity of the second network [par. 0144, “In step 1040 it is determined whether content locally stored in the local storage device 132, server 122 and/or client devices have not been accessed for a second period of time”, par. 0145, “to distribute so content is accessible on a web site…”].
Moran et al. teaches the receipt of the data representative of the request for the digitally rendered content from the computerized client device comprises receipt of the data representative of the request via a web computer application program that is not maintained by the computerized entity of the second network; and the delivery of the digitally rendered content to the computerized client device comprises access of the digitally rendered content via the web computer application program [par. 0024, “A representative computer platform may include a browser, which is a well known software application for accessing hypertext documents in a variety of formats, such as graphic files, word processing files, Extensible Markup Language (XML), Hypertext Markup Language (HTML), Handheld Device Markup Language (HDML), Wireless Markup Language (WML), and various other formats and types of files”].
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Moran et al. into the teaching of Lamkin et al. with the motivation for accessing hypertext documents in a variety of formats as taught by Moran et al. [Moran et al.: par. 0024].
 

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 20090150400 A1		Processing of network content and services for mobile or fixed devices
US 20090089438 A1		INTELLIGENT NETWORK ADDRESS LOOKUP SERVICE
US 20090177794 A1		SUBSCRIBER DRIVEN MEDIA AGNOSTIC CONTENT DELIVERY ACROSS NETWORKS
US 20160134912 A1		SYSTEM AND METHOD FOR MANAGING ENTITLEMENTS TO DATA OVER A NETWORK
US 20080098212 A1		Downloadable security and protection methods and apparatus
US 20030115267 A1		System and method for user enrollment in an e-community
US 20110119637 A1		METHOD AND APPARATUS FOR INTERACTING WITH A CONTENT OBJECT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431